DETAILED ACTION
Election/Restrictions
	Applicant’s election of species is acknowledged: relative synonymous codons frequencies (RSCF) from claims 2, 3 and 27; genes with common temporal expression during a virus’ life cycle from claim 5; faster translation rate from claims 8(a) and 24; a viral gene from claim 16; a specific period of a cell’s life cycle from claim 28.  Claims 12, 19, 21-23 and 30 read on non-elected species.

Specification
	The specification is objected to for a minor informality.  Table 1, page 11, has a misspelling: “Tye” should be “Tyr”.

Claims Summary
	Claim 1 and its various dependent claimed embodiments are directed to a nucleic acid molecule comprising a coding sequence (e.g., a viral gene (claim 16)) comprising at least one codon substituted to a synonymous codon, wherein the synonymous codon has a parameter that effects translation rate which differs from said parameter of said at least one codon in a set of coordinately expressed viral genes.  The parameter that effects translation rate is relative synonymous codons frequencies (RSCF), which refers to the frequency at which a codon is used relative to other synonymous codons within a specific reference set (see specification, paragraph [058]) (claims 2 and 3).  The set of coordinately expressed viral genes are a subset of a virus’ total genome (claim 4), e.g., genes with common temporal expression during a virus’ life cycle (claim 5), which refers to a gene’s expression occurring during a defined period in the life of a virus (see specification, paragraph [076]).  For example, early expression, intermediate and late (claim 18).  At least ten codons of the coding sequence have been substituted, or at least 10% of the codons of the coding sequence have been substituted (claim 6).  The synonymous codon has a parameter that results in faster translation in a particular cellular context relative to the codon that has been substituted, and a plurality of codons having synonymous codons with faster translation rates in a particular cellular context have been substituted (claim 8).  Also claimed is a virus comprising the nucleic acid molecule described above (claim 20).
Claim 24 and its various dependent claimed embodiments are directed to a method for producing a nucleic acid molecule optimized for expression in a particular cellular context, comprising:
Selecting a coding sequence;
Selecting a reference set of genes expressed in a particular cellular context (e.g., specific period of a cell’s life cycle (claim 28));
For each codon of the coding sequence, computing a parameter (e.g., RSCF (claim 27)) that effects translation rate for said codon and its synonymous codons over all sequences in the reference set; and
Substituting at least one codon of the coding sequence with a synonymous codon with a faster rate of translation.

Claim 29 is directed to a method of producing a modified virus, comprising:
Selecting an endogenous viral sequence;
Performing the method of claim 24 to optimize the endogenous viral sequence, thereby producing a reengineered viral sequence;
Replacing the endogenous viral sequence with the reengineered viral sequence, thereby producing a modified virus.

Claim Objections
	Claims 2 and 29 are objected to a for minor informalities:
Claim 2, line 1, should read “wherein said parameter that effects” [emphasis added].
Claim 29 depends from claim 24.  Some of the steps of claim 24 do not match with the steps of claim 29.  For example, claim 24 requires selecting a sequence.  Claim 29 requires selecting an endogenous viral sequence.  While it is understood that the method of optimizing outlined in claim 24 is meant to be performed in claim 29, the method steps must match the claim language.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al. (Science, June 27, 2008, Vol. 320, pages 1784-1787, of record in the IDS filed 7/24/2019, “Coleman”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.
Coleman discloses the production of a poliovirus with 566 synonymous mutations in the P1 region (capsid), “PV-Max”, recoded to use overrepresented codon pairs according to codon pair bias, relative to the human genome.  Viruses were generated from full-length virus cDNA via transcribed RNA and transfection into cells (see page 1784, cols. 2-3), and showed enhanced translation compared to a wildtype (see page 1785, right column, third full paragraph) (claims 1, 2, 6, 8, 16 and 20).  Although Coleman’s method of arriving at the synonymous codon changes differs from the product-by-process limitations regarding comparison with a set of coordinately expressed viral genes (a subset, etc.) (claims 1, 4, 5 and 18) and RSCF (claims 2 and 3), the outcome of a coding sequence with a higher translation efficiency rate is disclosed in Coleman and meets the limitations of the claims.  According to MPEP 2113, the patentability of a product does not depend on its method of production.  The structure implied by the process steps should be considered, however, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In this instance, there are no particular synonymous changes identified, nor RSCF defined method steps, such that Coleman’s virus is excluded by the instant broad claim language.  Therefore, the claimed embodiments are anticipated by the prior art.

Claims 24, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welch et al. (US Patent 7,561,973 B1, “Welch”).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
Welch discloses a method for determining properties that effect an expression property value of polynucleotides in an expression system (see abstract), noting that selection of relative synonymous codon frequencies for an amino acid can be performed as a function of codon biases in an initial codon bias matrix derived from, for example, natural gene sequences (see col. 28, lines 15-45, section 5.4.1) from viruses (see col. 13, section 5.3).  Particular contexts of expression, e.g., cells, are taken into account (see col. 3, last paragraph through col. 4, line 20), any of which would fall within the categories of claim 28.  Rate of translation is a function that can be codon optimized for speed (see col. 73-74, section 5.8) (claim 24).  Please note that Applicant’s method of analysis using “RSCF” is not defined in the claims with any specificity such that Welch’s method is excluded (claim 27).  Therefore, the claims are anticipated by the prior art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (Science, June 27, 2008, Vol. 320, pages 1784-1787, of record in the IDS filed 7/24/2019, “Coleman”) as applied to claims 24 and 28, and further in view of Welch et al. (US Patent 7,561,973 B1, “Welch”).  Claim 29 is directed to a method of producing a virus, comprising, selecting an endogenous viral sequence, performing the method of claim 24 to optimize the endogenous viral sequence, thereby producing a reengineered viral sequence, and replacing the endogenous viral sequence with the reengineered viral sequence, thereby producing a modified virus.
The teachings of Coleman are outlined above.  Coleman produces a poliovirus comprising a modified P1 sequence with synonymous codons that has increased translation efficiency.  Coleman does not disclose selecting a reference set of genes expressed in a particular cellular context.  However, Welch discloses a method for determining properties that effect an expression property value of polynucleotides in an expression system (see abstract), noting that selection of relative synonymous codon frequencies for an amino acid can be performed as a function of codon biases in an initial codon bias matrix derived from, for example, natural gene sequences (see col. 28, lines 15-45, section 5.4.1) from viruses (see col. 13, section 5.3).  Particular contexts of expression, e.g., types of cell in expression systems, are taken into account (see col. 3, last paragraph through col. 4, line 20).  Rate of translation is a function that can be codon optimized for speed (see col. 73-74, section 5.8).  It would have been obvious to have incorporated the features of Welch into Coleman’s method with a reasonable expectation of success.  One would have been motivated to consider the cellular environment for expression, as did Welch in determining properties that effect expression of the selected viral genes and resultant codon selection, to improve desired outcomes, e.g., increased translation efficiency.  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648